Citation Nr: 1440128	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-28 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for ingrown toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from October 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Board hearing at the Houston RO in September 2010.  See August 2012 Hearing Scheduling Letter.  The Veteran did not appear at the RO for his scheduled hearing.

Nonetheless, prior to his scheduled hearing, the RO received correspondence from the Veteran, which informed the RO that the Veteran was incarcerated.  Obviously, the Veteran's incarceration was prohibitive of the Veteran attending his Board hearing at the RO.  The Veteran explained that he was eligible for parole and awaiting a decision as to whether parole would be granted.  The Veteran requested that his hearing date be rescheduled as he desired to offer testimony in support of his appeal.  The Board emphasizes that this correspondence was received in advance of the Veteran's hearing date.

Pursuant to 38 C.F.R. § 3.103(c)(1) (2013), "a claimant is entitled to a hearing at any time on any issue."  Moreover, the Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2013) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (2013) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board." 38 C.F.R. § 20.700(e).

In light of the Veteran's correspondence expressing his desire to have a Board hearing despite his incarceration, the Board finds that a remand is necessary to determine whether the Veteran's hearing request can be facilitated.  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing. Thus, VA is required to provide the Veteran with the opportunity for a hearing. In addition, the Board notes that, when a Veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1 MR, pt. I, ch.4, sec. 1(i)-(j) (2013).  On the other hand, given the Veteran's statement, it is wholly possible that he is no longer incarcerated and, as such, a normal Travel Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Determine whether the Veteran remains incarcerated.  All efforts to determine the status of the Veteran's incarceration should be documented within the claims file.

2. If the Veteran is not incarcerated, schedule him for a Board hearing in accordance with his wishes.

3. If the Veteran is incarcerated, and if accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2013).  The Veteran should be notified of the time and place to report for the hearing.  Document any attempts to accommodate the Veteran's Board hearing request.

4. If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette). Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether his appointed representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



